Exhibit 10.1 SETTLEMENT AGREEMENT This Settlement Agreement (the "Agreement") is made and entered into as of July 9, 2008, by and among Artist House Holdings, Inc. (hereinafter "Artist House"); Davi Skin, Inc., a Nevada corporation (hereinafter "Davi"), Carlo Mondavi, Joshua LeVine and Joseph Spellman (collectively, the "Davi Defendants"); and Timothy Mondavi.Artist House, the Davi Defendants and Timothy Mondavi are referred to in this Agreement collectively as the "Settling Parties," and each of them individually as a "Settling Party." WHEREAS, Artist House filed a lawsuit in the United States District Court for the District of Nevada entitled, Artist House Holdings, Inc. v. Davi Skin, Inc., et al., Case No. 2:06-CV-893-RLH-LRL (the "Action"), against the Davi Defendants, Timothy Mondavi and a number of unidentified "Roe" and "Doe" defendants. WHEREAS, Timothy Mondavi has informally asserted claims of indemnification against Davi in connection with Artist House's allegations in the Action, and Davi has denied that he is entitled to any such indemnification. WHEREAS, the Settling Parties desire to fully and finally resolve and settle any and all claims alleged in the Action and any other claim that could have been alleged against the Davi Defendants, Timothy Mondavi or Artist House in, or in connection with, the Action, including any claims for indemnification by Timothy Mondavi (collectively, the "Dispute"). NOW THEREFORE, in consideration of the terms and conditions set forth in this Agreement, the Settling Parties agree as follows: 1. Payments; Delivery of Shares; Cancellation of Warrants. On a date (the "Closing Date") within ten (10) calendar days after Artist House executes this Agreement, Davi shall cause to be transmitted to counsel for Artist House a payment in the amount of $650,000.00 (the "Davi Settlement Amount") in accordance with the instructions of Artist House's counsel.On the Closing Date, Artist House shall deliver or cause to be delivered certificates representing all 566,667 shares of Davi common stock in its possession (the "Shares") to Davi Skin, Inc., 11990 San Vicente Boulevard, Suite 300, Los Angeles, California 90049, in accordance with the instructions of Davi and in such name(s) or affixed with such powers as Davi shall instruct. On the Closing Date, Artist House's warrants to purchase 283,333 shares of Davi common stock (the "Warrants") shall be cancelled in accordance with the instructions of Davi and shall no longer be enforceable or of any legal effect. On or before the Closing Date, Timothy Mondavi shall cause to be transmitted to counsel for Artist House a payment in the amount of $25,000.00 (the "Timothy Mondavi Settlement Amount") in accordance with the instructions of
